Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 are presented for examination.
Claims 1-4 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 112 first paragraph applicant’s arguments, see page 5 paragraph 2 – page 7, filed February 26, 2021, with respect to claims 1-5 have been fully considered and are persuasive.  The 35 U.S.C. 112 first paragraph rejection of claims 1-5 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 8, filed February 26, 2021, with respect to claims 1-5 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-5 have been withdrawn. 
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 9 -  page 12 (all), February 26, 2021, with respect to claims 1-5  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1-5 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Seo (US provisional 62/489419), John Wilson et al (US provisional 62/449007 (herein under prov007), and further published as US Pub. No.:2018/0213477).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1706468 (Panasonic Samsung Intel NTT DOCOMO: WF on NR-PDCCH structure, herein under 3GPP468), in view of Seo (US provisional 62/489419), and further in view of John Wilson et al (US provisional 62/449007 (herein under prov007), and further published as US Pub. No.:2018/0213477).

As per claim 1, 3GPP disclose A user equipment (UE) (see page 2, a UE) comprising: higher layer processor (see page 2, a UE with a CPU) configured to acquire a dedicated radio resource control (RRC) message, the dedicated RRC message comprising information for indicating a configuration of a control resource set (CORESET) (see 3GPP468, page 2, option 2, CORESET); and 

wherein the PDCCH comprises one or more control channel elements (CCEs), each of the one or more CCEs is mapped to 6 resource element groups (REGs) (see page 2, option 2, CCE size is 6 REGs), 
the CORESET comprises N resource blocks in a frequency domain, where N is a multiple of 6 (see page 2, option2, in view of the CCE size equal to 6 REGs and CORESET symbol length of 1), in a case a time duration of the CORESET is set to 3 symbol (see page 2, option 2, CCE size is 5,  CORSET symbol length 1, 2, 3, 6, 12, clearly teaches N is a multiple of 6 {cce size 6} with a time duration of the CORESET is set to 3 { CORSET symbol length 3}), and 
an REG bundling size is determined using the time duration of the CORESET (see page 2, option 2, REG bundling size depends on CORESET length). 
3GPP468 however does not explicitly disclose the user equipment (UE) comprising: higher layer processor configured to acquire a dedicated radio resource control (RRC) message, the dedicated RRC message comprising information;

Seo however disclose a user equipment (UE) comprising: higher layer processor configured to acquire a dedicated radio resource control (RRC) message, the dedicated RRC message comprising information (see Fig.3-1, page 4, 5, 12, 15, [Figure 3-1] illustrates a NR control region, a CORESET correspond  to a region in which REG/CCE indexing is performed, the UE is configured with one or  more CORESETs from a network. When a plurality of CORESETs is configured for the UE, the respective CORESETs have different properties, a CCE-to-REG mapping type, a PDCCH-to­ CCE mapping type, and/or an RS configuration, etc. for each CORESET may be defined via higher layer signaling (e.g., CORESET configuration); the CORESET consists of N resource blocks in a frequency domain, N is a multiple of 6 in a case that a time duration of the CORESET is 3 symbols (see page 13-14, when a specific CORESET is configured with a combination of 100 PRBs and 3 symbols and time domain REG bundling is applied to a specific CORESET, each PRB may be defined to configure one bundle, and frequency domain REG  and 
an REG bundling size is determined using the time duration of the CORESET, (see Fig.3-6, page 14-15,  when a bundling pattern is defined like {2, 1, 2, 1} for frequency domain REG bundling, {REGO, REGl}, {REG2}, {REG3,  REG4}, and {REGS} among 6 REGs configuring one CCE may each configure an REG bundle. The bundling pattern may also be used in time domain REG bundling. For example, when duration of a resource region in which time domain REG bundling is applied is
3 symbols, a network may signal a bundling pattern of {2, 1}. A bundling pattern {2, 1} may mean that 2 contiguous REGs configure on bundle and one subsequent REG configures another bundle in the time domain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the user equipment (UE) comprising: higher layer processor configured to acquire a dedicated radio resource control (RRC) message, the dedicated RRC message comprising information, as taught by Seo, in the system of 3GPP468, so that a CCE-to-REG mapping type, a PDCCH-to­CCE mapping type, and/or an RS configuration, etc. for each CORESET isbe defined via higher layer signaling (e.g., CORESET configuration), see Seo, page 4.

Although the combination of 3GPP468 and Son disclose the CORESET consists of N resource blocks in a frequency domain, N is a multiple of 6 in a case that a time duration of the CORESET is 3 symbols, a group of 6 resource blocks in the frequency domain is allocated to the CORESET;

The combination of 3GPP468 and Seo disclose however does not explicitly disclose allocate the CORESET in a case that a corresponding bit value in a bitmap is 1 or 0,

John Wilson however disclose allocate the CORESET in a case that a corresponding bit value in a bitmap is 1 or 0 (see para. 0065. 0077, 0084, the base station may define a bit mask, where each bit in an OFDM symbol may comprise 6 subbands/resource sets.The base station signal UE 406 via RRC using a bit mask to indicate to the UE that resource sets 1, 2, 3, 4, and 6 may comprise data as well as control signaling. Thus, the base station 404 may indicate to the UE 406 the potential subbands for data transmissions using semi-static signaling. The base station 404 may also provide additional dynamic signaling to the UE regarding rate matching information, or the UE may infer the subbands for rate matching using the semi-static signaling, when scheduling the UE for DL data grant on a slot, the base station may inform the UE that among resource sets 1, 2, 3, 4, and 6, the UE may use resource sets 1 and 2 for PDSCH, see prov007, 0064-0066, 0076. 0083, clearly there will be no bit mask when in a case that the corresponding bit value in the bitmap is 0,  the group of 6 resource blocks in the frequency domain is not allocated to the CORESET).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of allocate the CORESET in a case that a corresponding bit value in a bitmap is 1 or 0, as taught by John Wilson, in the system of 3GPP468 and Seo, so that a control resource region is be separated into subbands or control resource sets, the separation of the DL control resource region into subbands/control resource sets, e.g., enables the UE to monitor only a few resource sets/subbands rather than monitoring the entire bandwidth of the DL control resource region. This provides power savings at the UE by allowing the UE to avoid opening up its radio 

As per claim 2, corresponds to the subject matter of claim 1, and is rejected the same way as claim 1. See page 2, disclosing a base station apparatus comprising: higher layer processor (page 2, base station with a CPU).
As per claim 3, corresponds to the subject matter of claim 1, and is rejected the same way as claim 1.
As per claim 4, corresponds to the subject matter of claim 1, and is rejected the same way as claim 1.
As per claim 5, the combination of 3GPP468, Son and John Wilson disclose the user equipment (UE) according to claim 1.

John Wilson further disclose wherein the dedicated RRC message includes information indicating a reference signal (RS) configuration (see para. 0051, the RX processor 356 then converts the OFDM symbol stream from the time-domain to the frequency domain using a Fast Fourier Transform (FFT). The frequency domain signal comprises a separate OFDM symbol stream for each subcarrier of the OFDM signal. The symbols on each subcarrier, and the reference signal, are recovered and demodulated by determining the most likely signal constellation points transmitted by the base station 310 / information indicating a reference signal (RS) configuration).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a.      Kim (US Pub. No.: 2019/0020445), discloses, “Referring to FIG. 3, a downlink slot includes a plurality of OFDM symbols in time domain. It is described herein that one downlink slot includes 7 (or 6) OFDM symbols, and one resource block (RB) includes 12 subcarriers in frequency domain. Each element on the resource grid is referred to as a resource element (RE). One RB includes 12.times.7(6) REs. The number N of RBs included in the downlink slot depends on a downlink transmit bandwidth. The structure of an uplink slot may be same as that of the downlink slot. In this case, OFDM symbol is replaced with SC-FDMA symbol”, see para. 0063.

	b. Panasonic, The relation among RS, REG, CCE, and CORSET (IDS filed 7/17/2020), see page 2, proposal 4, “If CCE size is 6, candidate REG bundling size varies based on CORSET symbol length. For frequency domain bundling, if CORSET symbol length is 2, REG bundling size 3 is suitable. If CORSET symbol length is 3, REG bundling size 2 is suitable”.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.